DETAILED ACTION
1	This action is responsive to the amendment filed on March 22, 2021.
2	The cancellation of claim 33 is acknowledged. Pending claims are 27-32 and 34-46.
3	The terminal disclaimer filed on 03/22/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. copending application No. 16/622,258, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
4	The rejections of the claims under 112b, second paragraph and under 102(a)1 are withdrawn because of the applicant’s amendment.
5	The rejections of the claims under 103 are withdrawn based on the unexpected results in the Examples recited in the claimed specification.
6	Claims 27-32 and 34-46 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
7	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 2009/0313769 A1) teaches a method for dyeing keratin materials comprising applying to the keratin materials a dyeing composition comprising direct dyes and disulfide dyes (see page 4-30, the formulae and page 31, paragraph, 0140). However, the closest prior art of record (US’ 769 A1) does not teach or disclose the amounts of the direct dyes in the dyeing composition as claimed. Further, the obviousness rejections over Daubresse et al. (US' 769 A1) in view of Guerin et al. (US' 687 A1) or in view Greaves (US’ 797 A1) have been rendered moot because the comparative data in the Examples in claimed specification is sufficient to rebut any case of prima facie obviousness of the claimed combination of ingredients because the comparative data shows that the claimed compositions 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EISA B ELHILO/Primary Examiner, Art Unit 1761